Citation Nr: 1732856	
Decision Date: 08/14/17    Archive Date: 08/23/17

DOCKET NO.  11-28 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for malignant lymphoma, to include as due to ionizing radiation. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Moore, Associate Counsel






INTRODUCTION

The Veteran served on active duty from June 1966 to June 1994.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA).

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his February 2009 claim, the Veteran stated that his malignant lymphoma manifested as the result of exposure to radiation.  He specifically claimed that disassembly and handling of nuclear weapons exposed him to radioactive materials that later resulted in his current disability.  

The Veteran provided a detailed ration exposure history in an April 2009 statement.  He also provided a detailed Radiation Dose Questionnaire in January 2010, in which he described exposure to radiation while working with materials that included "W-31 nuclear warheads" associated with the "Nike Hercules missile system and Honest John rocket system."  The Veteran's DD Form 214 shows that he served over 20 years in the United States Army as a nuclear weapons technician.

The record indicates that the Veteran's service personnel records do not contain a DD Form 1141 Record of Occupational Exposure to Ionizing Radiation.  In January 2010, the U.S. Army Dosimetry Center provided a history of the Veteran's exposure to ionizing radiation.  The history discusses the period of the Veteran's active duty service covering September 1991 to February 1992 (not the Veteran's entire, 28-year, history of service).  The RO relied on this data in its denial of the Veteran's claim.  The Veteran noted in an October 2011 statement that the readings acquired during this period occurred when he "was assigned to a staff officer duty position . . . with no responsibility for nor access to nuclear weapons."  The Veteran also noted that the "military service technical manuals [he] used during periodic routine maintenance on Army nuclear weapons did not require the wearing of dosimetry equipment."

In cases involving exposure to ionizing radiation, VA has additional duties regarding the assistance due to veterans.  Specifically, 38 C.F.R. § 3.311 states that in all claims in which it is established that a "radiogenic disease" first became manifest after service and was not manifest to a compensable degree within any applicable presumptive period of time, and it is contended that a disease is a result of exposure to ionizing radiation in service, an assessment will be made as to the size and nature of the radiation dose.  See 38 C.F.R. § 3.311(a)(1) (2016).  VA's duty to assist includes requesting any available records concerning the Veteran's exposure to radiation and forwarding all such records to the Under Secretary for Health, who will be responsible for preparation of a dose estimate, to the extent feasible, based on available methodologies.  See 38 C.F.R. § 3.311(a)(2)(iii).  The Veteran is currently diagnosed with malignant lymphoma, which qualifies as a "radiogenic disease."  See 38 C.F.R. § 3.311(b)(2)(i).

The above information was not provided to the Under Secretary for Health for a dose estimate.  On remand, the Veteran's case must be referred to the Under Secretary for Health for a dose estimate pursuant to 38 C.F.R. § 3.311(a)(2)(iii), taking into account the Veteran's statements, the information cited above, his service treatment records, and his personnel records.  If it is determined that the Veteran may have been exposed to ionizing radiation, then the claim should be referred for appropriate review by the Under Secretary for Benefits under 38 C.F.R. § 3.311(c).

Accordingly, the case is REMANDED for the following action:

1.  Submit this case to the Under Secretary for Health for a dose estimate (note that the Veteran served over 20 years in the United States Army as a nuclear weapons technician).  Associate the ensuing dose estimate with the claims file and follow any remaining procedures under 38 C.F.R. § 3.311.

2.  After completion of the above and any other development as may become indicated, re-adjudicate the claim on appeal.  All evidence associated with the claims file must be considered.  If any benefit remains denied, provide the appellant and his representative a supplemental statement of the case and provide an opportunity for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the remanded matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  As a remand, this matter must be handled expeditiously.  38 U.S.C.A. §§ 5109B, 7112 (2014).




_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board of Veterans' Appeals can be appealed to the United States Court of Appeals for Veterans Claims.  38 U.S.C.A. § 7252 (West 2014).  This remand is a preliminary order and not an appealable decision on the merits of the claim(s).  38 C.F.R. § 20.1100(b) (2016).



